Citation Nr: 0116468	
Decision Date: 06/18/01    Archive Date: 06/26/01	

DOCKET NO.  94-24 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a cardiac disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to December 
1977 and from July 1982 to December 1992.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
June 2000, the veteran specifically stated that he did not 
wish to contest the 30 percent evaluation currently assigned 
his service-connected Crohn's disease with a hiatal hernia 
and duodenal diverticulum.  Accordingly, this issue is not 
before the Board at this time.  The veteran also specifically 
requested to cancel his request for a hearing before the 
Board.  In addition, the veteran's service-connected 
tinnitus, previously evaluated at noncompensable, has been 
evaluated as 10 percent disabling.  The veteran has not 
disputed this determination.  As this evaluation is currently 
the highest possible evaluation for tinnitus, the issue of an 
increased rating for tinnitus is also not before the Board at 
this time.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2000) 
and AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  The VA has fulfilled duty to assist the veteran in the 
development of all facts pertinent to the claim of 
entitlement to service connection for a cardiac disability 
under both the new and old criteria for the evaluation of 
claims.  Further, all available, relevant evidence necessary 
for an equitable disposition of the veteran's appeal on this 
issue has been obtained by the RO.

2.  The veteran does not have an organic heart disease.  

3.  The veteran's complaints of cardiac symptoms noted while 
in service were acute, transitory, and not related to any 
alleged heart disorder shown subsequently.  

4.  There is no credible competent medical evidence linking 
any current alleged heart disorder or cardiac condition to 
the veteran's period of active service or with any 
disabilities shown within one year of the veteran's discharge 
from service.


CONCLUSION OF LAW

A cardiac disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, and 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service medical records note treatment for the veteran's 
cardiac symptoms.  In January 1992, the veteran described 
this condition as "heart palpitations" that occur primarily 
during exercise.  It was indicated that this condition 
usually occurred approximately two times weekly.  Some 
associated anxiety during these episodes was noted.  It was 
indicated that these episodes typically last one to two 
minutes but have lasted up to five minutes.  No true chest 
pain was indicated, though it was noted that the veteran felt 
like his heart was "exploding for a second and beating 
fast."  It was indicated that the first episode occurred in 
the mid-1970's.  

Extensive testing, including a treadmill test, a holter 
monitor and cardiac catheterization found absolutely nothing 
significant regarding the veteran's cardiac condition.  The 
cardiac catheterization in June 1991 found that the veteran's 
cardiac physical examination was normal.  Laboratory work and 
an EKG were also found to be normal.  No organic heart 
disability was found.  

In a March 1992 hospitalization report, it was noted that the 
veteran had atypical chest pain that lead to a coronary 
catheterization after a myocardial infarction had been ruled 
out.  The coronary catheterization showed normal coronary 
arteries.  It was also noted at that time that the 
psychiatric department believed that this condition could be 
possibly due to a panic disorder.  In this regard, the Board 
must note that the veteran has not filed a claim seeking 
entitlement to service connection for an acquired psychiatric 
disability related to service.  Accordingly, this issue, 
unless raised by the veteran, is not before the VA at this 
time.  

The veteran was discharged from active service in December 
1992.  At a VA examination held in January 1993, the veteran 
noted chest pain under the abdomen and lower chest.  It was 
indicated that this could possibly be a "hiatal hernia, but 
this was not confirmed."  The veteran was diagnosed with a 
history of chest pain, cause undetermined.  No organic 
findings associated with the heart were noted.  

In his October 1993 notice of disagreement, the veteran 
stated that whenever he exercises or works his heart 
palpitates.  The veteran described dizziness and weakness.  
At a hearing held before a hearing officer at the RO in 
December 1993, the veteran's representative noted a series of 
low blood pressure readings.  An additional VA examination 
was requested.  The veteran noted palpitations.  The 
veteran's spouse also reported the pain in the veteran's 
chest.  Sweating was also indicated.  Left arm pain and an 
inability to exert himself were also described.  

At the request of the veteran's representative, an additional 
VA examination was performed.  The examiner noted the lengthy 
history cited above regarding the sensation of palpitations.  
Extensive studies were noted to have found a normal left 
ventricular function and normal coronary arteries.  With 
regard to the veteran's subjective complaints, no consistent 
exertional symptoms were indicated.  The veteran did 
experience a sensation of a momentary strange feeling in the 
pit of his stomach and a sensation of a rapid heart beat 
momentarily that occurs randomly as often with rest as with 
exercise.  On three or four occasions in the last 20 years, 
the veteran was noted to have palpitations, but it was 
indicated that these were extremely rare events and that no 
cause for his symptomatology had been discovered.  

Physical examination revealed the veteran's heart sounds to 
be normal.  No murmurs were indicated.  Premature heartbeats 
were being heard during the examination, but not perceived by 
the veteran.  The electrocardiogram study performed that 
month was normal.  The examiner stated, in pertinent part, 
that there was no evidence of organic heart disease.  The 
premature beats were considered to be benign.  The examiner 
recommended no further investigation.  

In a response to the VA examination held in February 1994, 
the veteran stated that he was unsatisfied with this 
evaluation.  The veteran reported that the examiner 
constantly interrupted him.  The veteran contended that this 
examination was not conducted in an unbiased or open-minded 
manner.  It was also maintained that some of the statements 
he made to the examiner were reported "contrary to what I 
had said."  

The veteran withdrew his request for a hearing before the 
Board.  The veteran noted recent treatment records.  It was 
indicated that he would ask for these records and furnish 
them to the VA when he receives them.  Both the veteran and 
the RO obtained additional medical records.  These records 
failed to disclose evidence of an organic heart disability.  
Extensive treatment for other disabilities not before the 
Board at this time failed to indicate any form of cardiac 
disorder.  

In January 2001, the RO contacted the veteran and noted that 
in November 2000, the President had signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000.  The RO noted 
what evidence the VA has, what evidence would be needed to 
complete the veteran's claim, and what evidence the VA would 
request.  The RO stated that it would obtain all pertinent 
medical records if the veteran notified the RO of the 
existence of these records.  It was also stated that this 
information (regarding the existence of evidence not already 
obtained by the RO) should be sent to the VA within 60 days 
from the date of this letter.  No response from this letter 
was received.  The veteran's representative submitted written 
argument in April 2001.  There was no reference to any 
additional medical records.  

II.  Analysis

As noted above, the RO has contacted the veteran and met, in 
substance, the requirements of the VCAA.  In this case, the 
Board specifically finds that the VA has met or exceeded the 
obligations of both the new and old criteria regarding the 
duty to assist regarding this issue.  The RO has obtained all 
pertinent records regarding this issue and the veteran has 
been notified of the evidence required to substantiate his 
claim.  There is no indication of existing evidence that 
could substantiate the claim that the RO has not obtained.  
The veteran has been fully advised of the status of the 
efforts to develop the record as well as the nature of the 
evidence needed to substantiate this claim in multiple 
communications from the RO.  He and his representative 
further plainly show through their statements and submissions 
of evidence that they understand the nature of the evidence 
needed to substantiate this claim.

In this regard, the Board has considered the issue of whether 
it should obtain a second VA medical opinion.  The Board has 
reviewed the veteran's complaints regarding the special 
examination requested at the veteran's representative's 
request.  Based on a review of the medical records as a whole 
(not only the medical report criticized by the veteran) the 
Board finds that the medical evidence of record is adequate 
to decide the claim and that a further VA medical examination 
or opinion is not warranted.  A review of all medical 
records, including, but not limited to, the medical records 
submitted by the veteran himself, would not support the 
determination that an additional VA examination regarding the 
veteran's alleged cardiac condition is warranted.  This 
matter will be described in greater detail below.  

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination or relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Where a veteran has served 90 days or more during a period of 
war or during peacetime service after December 31, 1946, and 
a cardiovascular disease becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, (West 1991); 38 C.F.R. 
§§ 3.307 and 3.309 (2000). 

When a chronic disease is shown as such in service (or within 
the presumptive period under § 3.307) such as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless completely attributable to the 
incurrent causes.  However, as stated within 38 C.F.R. 
§ 3.303(b) (2000), this rule does not mean that any 
"abnormality of heart" will permit service connection for a 
disease of the heart or a pulmonary disease.  For the showing 
of a chronic disease in service, there is required a 
combination of "manifestations sufficient to identify the 
disease entity" and sufficient observation to establish 
chronicity at that time, as distinguished from merely 
isolated findings.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned, as in this 
case, where neither the service records nor the post-service 
records clearly identify a disease or disorder.  When the 
fact of chronicity in service is not accurately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.  Notwithstanding, when seeking to 
establish service connection, a claimant is not limited 
solely to the medical records.  Horowitz v. Brown, 5 Vet. 
App. 217, 221 (1993). 

The controlling question in this case is whether the veteran 
has an organic heart disability or some form of cardiac 
disorder.  With regard to the veteran's own contention that 
he has some form of disability due to a heart disorder, the 
Board must note that neither the veteran nor his 
representative possess any medical expertise, and they have 
not claimed such expertise.  As a result, their lay medical 
assertion is to the effect that the veteran has some form of 
cardiac disorder and that this disorder is related to the 
veteran's symptoms cited above have no probative value.  On 
the issue of medical causation, the United States Court of 
Veterans Claims (Court) has been clear: "Lay hypothesizing, 
particularly in the absence of any supporting medical 
authority, serves no constructive purpose" and cannot be 
considered by the Board.  Hyder v. Derwinski, 1 Vet. App. 
221, 225 (1991) and Contreras v. Brown, 5 Vet. App. 492 
(1993).  See also Boeck v. Brown, 6 Vet. App. 14 (1993).  
Simply stated, neither the veteran nor his representative is 
competent to diagnose the etiology or existence of the 
alleged heart disorder.  The veteran himself appears to 
indicate in both his statements and his testimony that his 
symptoms could be related to some form of hernia, rather than 
a heart disorder.  His service-connected disability includes 
Crohn's disease with a hiatal hernia and duodenal 
diverticulum.  Thus, there is no basis to further pursue 
service connection or a hernia, and the veteran has expressly 
indicated he is satisfied with the rating assigned for this 
disability.

The Board has evaluated the medical evidence in detail, 
including the VA examination that the veteran has criticized.  
Even if the Board was to exclude the conclusions reached by 
the physician who performed the special 1994 VA examination 
(provided at the request of the veteran's representative) the 
Board finds no basis to conclude that the veteran has some 
form of cardiac disorder related to his active service, or 
that a further VA examination or opinion is necessary to 
decide the case.  The physician who performed the VA 
examination is not unique in his opinion that no cardiac 
disability is present.  The service medical records, the 
post-service outpatient treatment records through 1999, and 
treatment records associated with conditions not at issue 
before the Board at this time provide the basis to conclude 
that a medical provider has found a cardiac disability.  
Specifically, the providers who again saw the veteran in 1998 
and 1999 failed to find an organic disability.  

Objective testing has failed consistently to indicate any 
cardiac disorder.  The veteran has undergone extensive 
testing, as indicated above, with no objective evidence 
regarding any heart disability.  This includes the testing 
performed at the VA examination the veteran alleges to be 
deficient, as well as the testing through 1999.  Therefore, 
the Board finds that the record does not support the 
allegation of bias.  The veteran's subjective complaints, 
standing alone within the context of this case, or his lay 
belief that he has a cardiac disability cannot provide the 
Board with sufficient evidence warranting the granting of 
service connection for an unidentifiable cardiac disability 
that was never found during the veteran's service or 
thereafter.  

The objective medical reports, including extensive testing, 
along with all the medical evidence cited above clearly 
supports this conclusion.  In this case, for the reasons 
cited above, the preponderance of the evidence is against the 
claim.  The facts and the most probative medical opinion in 
this case support a conclusion that there is no association 
between his active service and the subjective complaints 
regarding a cardiovascular disorder.  Consequently, the 
"benefit of the doubt" doctrine has no applicability and 
the claim is denied.


ORDER

Entitlement to service connection for a cardiac disorder is 
denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

